DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office (the Office) has received claims 1-18 in application number 16/035,140.  Claims 1-18 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Arguments
	Regarding the previous Non-Final Action rejecting claims 1, 6, 8-13, 16, and 18 under 35 U.S.C. 103 as rendered obvious by CHANTERAC in view of LEE, Applicant states that the amendments to independent claim 1 should overcome the rejection as it relates to the cited disclosure of LEE.
	Applicant argues only with respect to the last limitation of independent claim 1, enumerated as “1.8” in revised 35 U.S.C. 103 rejection of this Final Action:
1.8	cause an amount usable in the second payment mode to be automatically recharged through predetermined charging means by causing the financial server to recharge the predetermined charging means before the second payment mode is entered.
	The Non-Final action cites to a “balance loading module.”  Examiner maintains the position that a person having ordinary skill before the effective filing date of the claimed invention, when viewing the disclosure of the “balance collection module” in the context of the full specification and figures of LEE would understand that the balance collection module is in usable balance would also be an available balance in view of the disclosure of LEE.
	Notwithstanding the merit of Applicant’s argument with respect to the amended claims and the cited prior art of the Non-Final Action, the newly cited portions of LEE explicitly disclose that the “prepaid card company server” implements the reloading or recharge of the usable balance of the card.  See LEE at [0084] (“the basic card can be automatically charged . . . when the balance of the basic card is lower than a predetermined amount”).  
	Therefore Examiner respectfully upholds the rejection of independent claims 1 by CHANTERAC in view of the newly cited portions of LEE.  Thus, claims 1, 6, 8-13, 16, and 18 remain rejected under 35 U.S.C. 103 as rendered obvious by CHANTERAC in view of LEE, and all claims 1-18 stand rejected under 35 U.S.C. 103 as detailed below.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 6, 8-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2015/0046324 A1 (hereinafter “CHANTERAC”) in view of U.S. Pre-Grant Publication US 2019/0156329 A1 (hereinafter “LEE”).  Throughout this section, applicant’s claim language is quoted in italics and bold-type is added to emphasize disclosure, or lack thereof, as indicated.

	Regarding independent claim 1 CHANTERAC discloses:
1.1	 a display
1.2	 a power supply unit
1.3	 a communication unit configured to access a payment server over a network
1.4	 a near field communication (NFC) module
1.5	 a payment information storage unit configured to store payment-related information and to perform communication with a payment terminal through the NFC module
	CHANTERAC at [0033] (“FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102. The mobile device 102 can include more or less subsystems than what is set forth in FIG. 3, according to some embodiments. Some subsystems of the mobile device 102 can include various sensors 302, a WIFI source 304, audio codecs 306, cameras 308, a cellular source 310, various accessories 312, a mass storage memory 314, and a random access memory (RAM) 324. A touch identification (ID) system 320 is provided in order to verify the fingerprint of a user of the mobile device 102. A backlight 322 is provided to illuminate the display 318 of the mobile device 102. A near field communication (NFC) system 328 is provided in communication with a power management unit (PMU) 326 and battery 330. The PMU 326 is configured to control the current or power provided from the battery to the various accessories and subsystems of the mobile device 102, including the NFC system 328.
	and a controller configured to:
1.6	 selectively apply any one of a first payment mode in which payment is performed through communication with the payment server and a second payment mode in which the payment is performed based on the payment-related information stored in the payment information storage unit,
	CHANTERAC at [0036] (“FIG. 5 illustrates a method 500 for shutting down various subsystems of the mobile device 102 and supplying limited current to the NFC system 328, according to some embodiments discussed herein. Specifically, the method 500 includes steps for transitioning, by a CPU 316, the mobile device 102 into a wallet off mode. The method 500 includes a step 502 wherein the CPU 316 receives current from the battery 330 of the mobile device 102 during a normal mode of the mobile device 102. At step 504, the CPU 316 determines that the battery 330 of the mobile device 102 is at or below a wallet mode threshold 202. At step 506, the CPU causes multiple subsystems of the mobile device 102 to be prevented from receiving current from the battery 330. Furthermore, at step 508, the CPU causes the NFC system 328 of the mobile device 102 to receive a limited current for detecting a target system capable of initiating a payment transaction.”);
The method 800 includes a step 802, wherein the CPU of the mobile device 102 receives a signal for initiating a payment transaction, while the mobile device 102 is in a wallet mode. The signal can be sent from the PMU 326, NFC system 328, or any other suitable subsystem for initiating a payment transaction. At step 804, the CPU 316 can activate a user interface for conducting a payment transaction. . . . At step 806, the CPU 316 can prompt the user to select and validate an account for conducting the payment transaction. Multiple payment accounts can be stored at the mass storage memory 314 of the mobile device 102, and each payment account can be displayed for the user to select prior to making a payment.”);
1.7	 enter the second payment mode when at least one of a state in which an amount of remaining battery power of the power supply unit is equal to or less than a predetermined threshold  and a state in which the communication unit is not connected to the network  is detected; and
1.8	cause an amount usable in the second payment mode to be automatically recharged through predetermined charging means by causing the financial server to recharge the predetermined charging means before the second payment mode is entered.
	CHANTERAC at [0042] (“FIG. 11 illustrates a method 1100 for conducting a payment transaction using the NFC system 328 after the mobile device 102 transitions into a passive transaction device. The method 1100 includes a step 1102 in which the CPU 316 determines that the charge level of a battery 330 of the mobile device 102 is at or below the wallet off threshold 206. At step 1104, the CPU 316 causes current to not be received by multiple subsystems from the battery. In this way, the mobile device 102 begins to act as a passive transaction device. At step 1106, the method 1100 includes, at the CPU 316, receiving a signal associated with an active electromagnetic field generated by the active target system 1002. At step 1106, the CPU 316 causes a response to the EMF to include data associated with the user account. The data can be included in the EMF such that a filtering process, or other means of analyzing EMF's, can be used to derive the data from the EMF. At step 1108, the CPU 316 causes the response to be received by the active target system 1002, which can thereafter filter the data from the EMF in order to finalize a transaction such as a payment.”).
	CHANTERAC does not disclose at 1.8: cause an amount usable . . . to be automatically recharged through predetermined charging means by causing the financial server to recharge the predetermined charging means.  (NOTE: for reference, this limitation is now enumerated 1.8 due to the addition of a semi-colon to original 1.7 on amendment, separating what was previously one limitation into two).
	However, LEE discloses what CHANTERAC does not, namely:
	LEE at [0023] (“A prepaid card service system according to still another aspect of the present disclosure provides a service using a prepaid card and may include: a prepaid card company server for issuing a mobile prepaid card that can be used within a charged amount; and a prepaid card wallet application stored and executed in a storage space of a user terminal--the user uses mobile prepaid card-, and storing the mobile prepaid card. The mobile prepaid card may include: a basic card associated with a user account stored in the prepaid card company server; and at least one or more option cards distinguished from the basic card and provided with at least one or more additional functions.”);
	LEE at [0025] (“In an embodiment, the prepaid card wallet application may include a balance collection module for adding charged amounts of the at least one or more option cards as the balance collection module is executed when the balance of an option card is lower than a preset ratio with respect to an initially charged amount or less than a minimum amount for providing the additional function, and adds the balance to the charged amount of the basic card.”).
	LEE at [0039] ("In an embodiment, the prepaid card company server may include a ledger management server for managing a balance of a card, and when the ledger management server manages balances of the mobile prepaid card and the clone card, the ledger management server may process the mobile prepaid card and the clone card to have the same balance information according to the same PAN information.")
	LEE at [0040] ("According to embodiments, the prepaid card company server may process to automatically synchronize the balances of the mobile prepaid card and the clone card when the balance information is updated.")
	LEE at [0082] ("First, at step S21, a user subscribes a service by connecting to a webpage of the prepaid card company server 10 or executing the prepaid card wallet application using the user terminal 30.")
	LEE at [0084] ("According to embodiments, if a specific condition is satisfied, the basic card can be automatically charged through a predetermined user account charging means. For example, the user may set the user account charging means to automatically charge when the balance of the basic card is lower than a predetermined amount or periodically. ")
	The invention of the present application, as disclosed by independent claim 1, is directed to a mobile terminal, such that the mobile terminal has two separate payment modes the use of which is determined by a threshold state of the battery of the mobile device.  CHANTERAC discloses exactly such an invention, but for the controller enable[ing] an amount available . . .  to be automatically recharged through predetermined charging means.  By contrast, CHANTERAC allows for multiple payment accounts to be stored in the memory of the device, and for multiple embodiments of a payment mode initiated by a low-power battery threshold.  The “passive transaction device” of Fig. 11 discloses the specific limitation of 1.7, in which the network has not been connected.  Thus, CHANTERAC discloses all elements of independent claim 1 but for the preloading or recharge of an amount for a predetermined charging means.
	LEE discloses the limitation of payment occurring from a mobile terminal via a predetermined charging means, based on a preloaded recharge amount stored within the mobile terminal.  LEE is analogous art as it is directed to a card service system for providing payment on a mobile user terminal.  The invention of LEE is directed to a “balance collection module” that recharges the card based on a predefined amount by the user.  This is precisely the limitation of the present independent claim at 1.7, where an amount usable is recharged or reloaded to the predetermined charging means.  Moreover, LEE discloses a prepaid card company server and ledger management server, each involved in managing the balance of the card.  The prepaid company server specifically recharges the balance of a card automatically when the balance of the card is lower than a predetermined amount.  This discloses the clause by causing the financial server to recharge the predetermined charging means.
	The claimed invention of the present application recites the mobile terminal of CHANTERAC, where the stored payment method at the second payment mode is the recharging card as disclosed by LEE.  By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recharging card of LEE into the mobile terminal of CHANTERAC to arrive at the invention of 

	Regarding claim 6 CHANTERAC discloses:
6.1	 the state in which the amount of remaining battery power is equal to or less than the predetermined value comprises a state in which power supplied to the mobile terminal through the power supply unit is off.
	CHANTERAC at [0026] (“The computing device can include multiple operating modes such as the normal mode, low power mode (also referred to as low power wallet mode, or wallet mode), and a battery off mode. A particular voltage threshold can define each mode. For example, in some embodiments the normal mode is within 4.3 and 3.4 volts, the low power wallet mode can be between 3.4 and 3.1 volts, and the battery off mode can be below 3.1 volts. These values can be modified to any suitable voltage value for defining similar modes. When the voltage of the battery falls within the range of the low power wallet mode, various subsystems of the computing device can be shut down while concurrently providing a current to a field detector of the NFC system.”).
	CHANTERAC discloses a “battery off mode” that is set at a threshold defined as below 3.1 volts.  This threshold is the predetermined value.  To be within the range of this predetermined value is to be equal or less than.  Thus, CHANTERAC discloses all elements of claim 6, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of CHANTERAC and recharging card of LEE at independent claim 1 with the “battery off mode” of 

	Regarding claim 8 CHANTERAC discloses:
8.1	 a time during which payment is possible using a current amount of remaining battery power and membership information related to a predetermined credit card.
	CHANTERAC at [0035] (“FIG. 4 illustrates a system diagram for the mobile device 102 during the wallet mode of the mobile device 102, according to some embodiments discussed herein. Specifically, FIG. 4 illustrates the subsystems that can be restricted from receiving current from the battery 330 during the wallet mode, as indicated by the dotted lines surrounding such subsystems. In some embodiments the sensors 302, WIFI source 304, audio codecs 306, cameras 308, cellular source 310, and accessories 312 can be restricted from receiving any power during the wallet mode. In this way, the charge level of the battery can be reserved for performing multiple payment transactions over an extended period of time (e.g., multiple hours or days). The subsystems that can be designated for conducting payment transactions include the mass storage memory 314, CPU and GPU 316, display and touch sensor 318, touch ID system 320, backlight 322, RAM 324, NFC system 328, PMU 326, and battery 330. Additionally, when the mobile device 102 is being used as a passive transaction device, the subsystems that can be designated for conducting payment transactions can include the NFC system 328, CPU 316, and the mass storage memory 314.”).
	CHANTERAC does not disclose membership information related to a predetermined credit card.  However, LEE discloses what CHANTERAC does not, namely:

	CHANTERAC discloses the mobile terminal of the present claim as conducting payment transactions in a low power battery mode, where for the duration of that low power mode, subsystems of the mobile terminal are restricted from receiving current from the battery.  Thus, CHANTERAC discloses all of claim 8 but for the membership information related to a predetermined credit card and LEE discloses this as a prepaid card on a mobile device that “can be automatically charged through a predetermined user account.  The prepaid card of LEE can serve as the payment method stored in the memory of the device of CHANTERAC to a predictable result.  By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further disclose the prepaid card system of LEE in combination with the low battery payment system of CHANTERAC to arrive at the invention of the present claim.  Therefore, CHANTERAC in combination with LEE disclose claim 8 in its entirety, and claim 8 is rendered obvious by CHANTERAC in view of LEE.

	Regarding claim 9 CHANTERAC discloses:
9.1	 the controller is configured to perform control so that the amount is recharged prior to a release of the connection of the network before the second payment mode is entered.
	CHANTERAC at [0041] (“FIG. 10 illustrates a diagram 1000 of the various subsystems that can be utilized to conduct a payment transaction during the wallet off mode of the mobile 
	CHANTERAC does not disclose so that the amount is recharged.  However, LEE discloses what CHANTERAC does not, namely:
	LEE at [0084] (“According to embodiments, if a specific condition is satisfied, the basic card can be automatically charged through a predetermined user account charging means. For example, the user may set the user account charging means to automatically charge when the balance of the basic card is lower than a predetermined amount or periodically.”)
	CHANTERAC discloses switching to a “wallet off mode” where the mass storage memory, containing the stored payment method, is operable to work in “wallet off mode” prior to the switch to low power mode.  LEE discloses automatically recharging the payment method.  The combination of automatically recharging the payment method prior to entering low battery mode, discloses the invention of claim 9 to a predictable result.  By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further disclose the prepaid card system of LEE in combination with the low battery payment system of CHANTERAC to arrive at the invention of the present claim.  Therefore, CHANTERAC in combination with LEE disclose claim 9 in its entirety, and claim 9 is rendered obvious by CHANTERAC in view of LEE.

	Regarding claim 10 CHANTERAC discloses:
10.1	 the controller is configured to terminate the second payment mode when the amount of remaining battery power exceeds the threshold in the state in which the second payment mode has been entered.
	CHANTERAC at [0033] (“FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102.”);
	CHANTERAC at [0043] (“FIG. 12 illustrates a plot 1200 of the duty cycle 1208 of payment transactions 1210 occurring during the wallet mode of the mobile device 102. Specifically, FIG. 12 illustrates how the duty cycle 1208 has a limited period in order preserve battery charge during the wallet mode and, thereby maximizing the number of payment transactions 1210 that can be made during the wallet mode.”)
	CHANTERAC discloses in detail the subsystems that activate and deactivate based on the amount of battery current remaining.  CHANTERAC further discloses a “duty cycle,” which describes how current is managed from the battery during a low power mode.  Each describe a step of subsystems activating based on an increase in the battery current.  Whether the battery current increases from an external charge, or is regulated by the duty cycle, CHANTERAC discloses the activation and deactivation of subsystems, and the switching in and out of a low power mode based on predefined thresholds.  Thus, CHANTERAC fully discloses all elements of claim 10, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further limit the independent claim by 

	Regarding claim 11 (dependent of 9), CHANTERAC discloses:
11.1	 the controller is configured to refund the recharged amount to the predetermined charging means when the second payment mode is terminated.
	CHANTERAC at [0035-42] discloses the second payment mode as discussed regarding claims 1 and 9.  
	CHANTERAC does not disclose the controller is configured to refund the recharged amount to the predetermined charging means.  However, LEE discloses what CHANTERAC does not disclose, namely:
	LEE at Fig. 13 and [0207-08] (“If an option card on which the balance collection function has been performed has a remaining balance, the balance of the option card is added to the balance of the basic card. If there is a remaining balance after the balance collection function is performed on an option card, it is collected and managed as a balance of the basic card, and the balance collection may solve the troubled problem of handling the balance when only a small amount of money is left after using the option card and makes it possible to collect balances of option cards as a balance of the basic card when the balance of the basic card is insufficient when a payment is made using the basic card.”).
	LEE discloses a refund of a remaining balance on its “option card.”  Here, the option card is a predetermined payment means associated with a predetermined payment method.  Viewed in combination with CHANTERAC, which discloses the second payment method, LEE further discloses the controller to refund the amount recharged.  This combination would have been 

	Regarding claim 12 (dependent of 10) CHANTERAC discloses:
12.1	 the controller is configured to refund an amount of the recharged amount except a payment amount to the recharging means when the second payment mode is terminated in a state in which payment has been performed using the recharged amount in the second payment mode.
	CHANTERAC at Fig 3, Fig. 12, [0033], and [0043], with respect to the second payment mode, as discussed regarding claim 10.
	CHANTERAC does not disclose the controller is configured to refund an amount of the recharged amount except a payment amount to the recharging means . . . [and] the recharged amount in the second payment mode.  However, LEE discloses what CHANTERAC does not disclose, namely: the controller is configured to refund an amount of the recharged amount except a payment amount to the recharging means . . . [and] the recharged amount.
	LEE at Fig. 13 and [0207-08] (“If an option card on which the balance collection function has been performed has a remaining balance, the balance of the option card is added to the balance of the basic card. If there is a remaining balance after the balance collection function is performed on an option card, it is collected and managed as a balance of the basic card, and the balance collection may solve the troubled problem of handling the balance when only a small amount of money is left after using the option card and makes it possible to collect balances of option cards as a balance of the basic card when the balance of the basic card is insufficient when a payment is made using the basic card.”
second payment mode, as in claims 1 and 10, from which the present claim 12 depends.  LEE discloses that the refund mechanism can involve balancing the amount left on a payment means, the “option card,” in refunding the amount from the payment means to its fund source, the “basic card.”  Thus , LEE discloses refunding the recharged amount except for an amount necessary to complete payment, and LEE in combination with CHANTERAC fully disclose claim 12.  Because it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to make this combination, claim 12 is rendered obvious by CHANTERAC in view of LEE.

	Regarding claim 13 (dependent of 10) CHANTERAC discloses:
13.1	 the controller is configured to perform control so that the payment using the recharged amount is blocked when the second payment mode is terminated.
	CHANTERAC at [0033] FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102.
	CHANTERAC does not disclose using the recharged amount is blocked.  However, LEE discloses this limitation which CHANTERAC does not disclose, namely:
	LEE at [0026] (“In an embodiment, the prepaid card wallet application may include a card export module for transferring the basic card or the option card to a tangible card. For example, the tangible card may include a storage device for storing card information in an external secure element (SE) such as a card SE or a wearable device. . . . The card export module 
	LEE at [0027] (“In an embodiment, the mobile prepaid card may be stored in the user terminal in the form of a token value, and the prepaid card company server may include information on the token value mapped to information on the tangible card of the mobile prepaid card. The prepaid card service system according to an embodiment of the present disclosure may further include a clone card issuance server for issuing a new token value generated according to a predefined algorithm to the user terminal when the token value stored in the user terminal is exhausted.”).
	CHANTERAC discloses performing control regarding the activation and deactivation of low battery payment modes.  LEE discloses managing a predetermined payment means as part of a service system of a prepaid card, involving a wallet application, and a mode of payment with a prepaid card using offline storage, as opposed to a mode of payment that is online via the wallet application.  Regarding the present claim 13, LEE discloses managing the offline storage of the payment means in such a way as to create the offline payment means, recharge it, or transfer the payment means to the online wallet application.  In other words, LEE discloses more than just terminate the offline payments means. LEE discloses having control over both the offline and online payment means in a way that is analogous to the device of CHANTERAC having control of the second and first payment modes, respectively.  Thus, the disclosures of CHANTERAC and LEE in combination, fully disclose all elements of the present claim 13.  By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing 

	Regarding claim 16 CHANTERAC discloses:
16.1	 when a second payment mode menu is selected while the mobile terminal operates in the first payment mode, the controller is configured to perform control so that the second payment mode is entered regardless of the state of the amount of the remaining battery power and the connection state of the network.
	CHANTERAC at [0033] (“FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102.
	CHANTERAC discloses in the disjunctive that “the various subsystems and devices of the mobile device” can enter one of “full power, limited, power, or no power” depending on the mode the mobile device is operating in or the amount of battery charge that is left.”  Therefore the battery charge does not strictly control whether the mobile device can enter a low power mode, and CHANTERAC does not state it is strictly dependent on the battery power to enter that mode.  Moreover, CHANTERAC discloses a mobile device running software, which would include a menu, and the inclusion of a menu in an application run on a mobile device would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention.  For this reason—and because CHANTERAC does not limit its disclosure to 

	Regarding claim 18 CHANTERAC discloses:
18.1	 payment app information and credit card information to be applied to payment in the second payment mode.
	CHANTERAC at [0025] (“The computing device can include stored accounts or cards that are emulated by the NFC system so that the target system can associate the computing device with a user account (i.e., the source of a payment) even when the computing device is operating at in a low power wallet mode.”).
	CHANTERAC discloses the storage of payment app information on the computing device which “can include stored accounts or cards” to be used “when the computing device is operating in a low power wallet mode.”  Thus, CHANTERAC discloses all elements of claim 16, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of CHANTERAC here, with that of independent claim 1.  Therefore claim 16 is rendered obvious by CHANTERAC in view of LEE.

	Dependent claims 2-5, 14, 15, and 17 are rejected over CHANTERAC in view of LEE and in further view of U.S. Pre-Grant Publication US 2017/0337542 A1 (hereinafter “KIM”).

	Regarding claim 2 CHANTERAC discloses the second payment mode.
	However, KIM discloses all other elements of claim 2 in full:
2.1	 a trusted execution environment (TEE) processor configured to be different from the controller and to provide an authentication interface for local authentication, wherein the controller performs authentication through the authentication interface provided by the TEE processor when the second payment mode is entered.
	KIM at [0127] (“Referring to FIG. 4, an electronic device may operate an execution environment 400 having a plurality of security levels for security enhancement. A plurality of execution environments, for example, may include a rich execution environment (REE) 410 and a trusted execution environment (TEE) 420. The REE 410, for example, may be a first execution environment having a first security level. The TEE 420, for example, may be a second execution environment having a second security level different from (for example, higher than) the first security level.”)
	KIM at [0251] (“According to various embodiments of the present disclosure, the security application 1232, for example, may include information relating to a card company included in the TEE 1230. The information relating to the card company, for example, may include an application relating to the card company and the application may be provided in a packaged form. The packaged form may be provided as a SDK.”)
	KIM at [0312] (“According to various embodiments of the present disclosure, the payment manager 1512 may store information (for example, the token ID, token state, token value, or key) received from the payment server 1520, in a trust zone. The trust zone, for example, may be included in the TEE. The payment manager 1512, for example, may store at 
	KIM discloses a device having first and second execution environments, analogous to the first and second payment modes of claim 2, and claim 1 from which it depends.  In particular, KIM discloses a payment manager in a TEE or trusted execution environment, which stores payment information in a “trust zone.”  This TEE operates with a separate security level from the REE or rich execution environment, which is designed to operate with a payment server.  Where CHANTERAC discloses the first and second payment modes as low battery modes, as in independent claim 1, KIM discloses the components of a TEE with an authentication interface, for local authentication.  The addition of the TEE to the invention of CHANTERAC would only supplant the existing payment storage system in a low battery mode by specifying the system to be a TEE.  Thus, CHANTERAC in combination with KIM discloses all elements of claim 2.  By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trusted execution environment and payment manager of KIM, with the low battery mode of CHANTERAC and prepaid payment system of LEE, to arrive at the invention of the present application.  Therefore claim 2 is rendered obvious by CHANTERAC in view of LEE and further in view of KIM.

	Regarding claim 3 (dependent of claim 2) CHANTERAC discloses:
3.1	the controller is configured to change an authentication method from an authentication method through a fast identity online (FIDO) server to an authentication method through the authentication interface provided by the TEE processor when the first payment mode switches to the second payment mode.

	CHANTERAC at [0042] (“FIG. 11 illustrates a method 1100 for conducting a payment transaction using the NFC system 328 after the mobile device 102 transitions into a passive transaction device. The method 1100 includes a step 1102 in which the CPU 316 determines that the charge level of a battery 330 of the mobile device 102 is at or below the wallet off threshold 206. At step 1104, the CPU 316 causes current to not be received by multiple subsystems from the battery. In this way, the mobile device 102 begins to act as a passive transaction device.”)
	CHANTERAC does not disclose: an authentication method through a fast identity online (FIDO) server to an authentication method through the authentication interface provided by the TEE processor.
	However, regarding claim 3, KIM discloses what CHANTERAC does not, namely:
3.1	 the controller is configured to change an authentication method from an authentication method through a fast identity online (FIDO) server to an authentication method through the authentication interface provided by the TEE processor when the first payment mode switches to the second payment mode.
	KIM at [0189] (“A user may perform authentication in order to obtain security data (for example, a token) from a memory or security module (for example, eSE or memory accessible from security environment), which are functionally connected to an electronic device. When the user authentication progresses successfully, the electronic device may link the progressed authentication information with an external server to provide a fast auto authentication (for example, fast identity online (FIDO)) without an electronic payment process on an additional internet webpage. That is, the electronic device may process fast authentication by linking an 
	KIM discloses the use of the FIDO server as an authentication process for a payment transaction.  CHANTERAC discloses the controller of the device changing authentication methods based on the low power mode of the device.  The combination of these limitations results in a FIDO server operating as an authentication process in the low battery payment mode of CHANTERAC, the combination of which is precisely the present invention claimed here with respect to the first and second payment modes.  By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the FIDO server of KIM, with the low battery mode of CHANTERAC and prepaid payment system of LEE, to arrive at the invention of the present application.  Therefore claim 3 is rendered obvious by CHANTERAC in view of LEE and further in view of KIM.

	Regarding claim 4 (dependent of claim 2) KIM discloses:
4.1	 the authentication interface comprises a region in which a preset fin number is entered.
	KIM at [0209-210] (“According to various embodiments of the present disclosure, the payment manager 940 may further include the security environment relay module 946 connected to allow a function of a security identifier processing module in TEE to be used in a payment application. According to an embodiment of the present disclosure, the payment relay module 941 may include a function for relaying an authentication request through a PIN input of the payment application 930 to the security identifier processing module 923 in the TEE 920.”)
 preset fin number of the authentication interface of the present claim 4.  Because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the PIN input of KIM with the present invention as disclosed in claims 1 and 2, claim 4 is rendered obvious by CHANTERAC in view of LEE and further in view of KIM.

	Regarding claim 5 (dependent of claim 4) CHANTERAC discloses:
5.1	 the controller is configured to terminate the second payment mode when an authentication error attributable to misspelling of the preset fin number exceeds a predetermined number.
	CHANTERAC at [0033] (“FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102.”)
	CHANTERAC does not disclose when an authentication error attributable to misspelling of the preset fin number exceeds a predetermined number.  However, KIM discloses what CHANTERAC does not, namely:
	KIM at [0175] (“According to an embodiment of the present disclosure, card information temporary suspension (for example, token suspension) information obtained from the payment management module 931 of the electronic device 900 may deliver a use suspension instruction of the payment server 720 to the payment application 930 so that it may change a card setting state for mobile payment from an active state to an inactive state.”)
	KIM at [0455] (“When the one-time inputted PIN information matches repetitively inputted PIN information, the electronic device 2000 may complete the PIN information registration. If the PIN information is not matched, the electronic device 2000 may output an error message and output a PIN information re-input related UI (for example, a UI in a state 2011 or a state 2013).”)
	CHANTERAC discloses the second payment mode and the device as controlling the activation and deactivation of the low battery mode. KIM discloses the input of a PIN and the repeated failure of that input as terminating the authentication process.  Thus, adding the disclosure of KIM with respect to the PIN as a condition of payment mode termination with respect to CHANTERAC would result in the invention of the present application as a predictable result.  By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PIN authentication of KIM, with the low battery mode of CHANTERAC and prepaid payment system of LEE, to arrive at the invention of the present application.  Therefore claim 5 is rendered obvious by CHANTERAC in view of LEE and further in view of KIM.

	Regarding claim 14, KIM discloses:
14.1	 the payment information storage unit is included in a USIM card or a micro SD card and provided in a form detachable from the mobile terminal or a form embedded in the mobile terminal.

	KIM discloses the USIM card or micro SD card of the present invention as functionally or physically connected to the mobile terminal.  Therefore KIM disclose all elements of claim 14, and it would it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the USIM and micro SD cards of KIM, with the invention as disclosed by CHANTERAC and LEE, to arrive at the invention of the present application.  Therefore claim 14 is rendered obvious by CHANTERAC in view of LEE and further in view of KIM.

	Regarding claim 15, CHANTERAC discloses:
15.1	 the first payment mode comprises a payment mode based on an NFC host card emulator (HCE) method or a magnetic secure transmission (MST) method, and the second payment mode comprises a payment mode based on an secure element (SE) method.
	CHANTERAC at [0036] (“FIG. 5 illustrates a method 500 for shutting down various subsystems of the mobile device 102 and supplying limited current to the NFC system 328, according to some embodiments discussed herein. Specifically, the method 500 includes steps for transitioning, by a CPU 316, the mobile device 102 into a wallet off mode. . . . Furthermore, at step 508, the CPU causes the NFC system 328 of the mobile device 102 to receive a limited current for detecting a target system capable of initiating a payment transaction.”);
 The signal can be sent from the PMU 326, NFC system 328, or any other suitable subsystem for initiating a payment transaction. At step 804, the CPU 316 can activate a user interface for conducting a payment transaction. . . . At step 806, the CPU 316 can prompt the user to select and validate an account for conducting the payment transaction. Multiple payment accounts can be stored at the mass storage memory 314 of the mobile device 102, and each payment account can be displayed for the user to select prior to making a payment.”);
	CHANTERAC does not disclose an NFC host card emulator (HCE) method or a magnetic secure transmission (MST) method, and the second payment mode comprises a payment mode based on an secure element (SE) method.  However, KIM discloses what CHANTERAC does not, namely:
	KIM at [0201] (“Returning to FIG. 9, the TEE 920 may include a payment module 921, a security identifier processing module 923, a biometric information module 925 and an MST driver module 927.”)
	KIM at [0203] (“According to an embodiment of the present disclosure, the payment relay module 941 may further include, on a payment framework, a host card emulation function for allowing a virtual card to be used in an electronic device without an additional hardware device (for example, a secure module or a secure element (SE)) during payment. The HCE function may deliver a token and a token cryptogram through a communication module (for example, NFC) by using a POS related message standard (for example, application protocol data unit (APDU)).)”.
first payment mode as one involving a wallet application, which as disclosed by KIM, can include an HCE function and a MST driver module.  CHANTERAC discloses NFC payment as the payment mode for the low battery mode or the second payment mode, and KIM also discloses an NFC payment mode.  Therefore KIM disclose all elements of claim 15, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the HCE, MST, and NFC payment modes of KIM, with the invention as disclosed by CHANTERAC and LEE, to arrive at the invention of the present application.  Therefore claim 15 is rendered obvious by CHANTERAC in view of LEE and further in view of KIM.

	Regarding claim 17 KIM discloses:
17.1	 the display is implemented as a plastic OLED (POLED).
	KIM at [0077] (“The display 160, for example, may include . . .  an organic light emitting diode (OLED) display.”).
	KIM discloses the display as an organic light emitting diode (OLED), the disclosure of which includes a plastic OLED, as a plastic OLED is part of the larger class of OLEDs.  Therefore KIM disclose all elements of claim 17, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the OLED of KIM, with the invention as disclosed by CHANTERAC and LEE, to arrive at the invention of the present application.  Therefore claim 17 is rendered obvious by CHANTERAC in view of LEE and further in view of KIM.



	Regarding claim 7 CHANTERAC discloses:
7.1	 perform control so that the mobile terminal operates in an always on display (AOD) mode in which specific information is displayed on the display in a state in which power has not been supplied to the display, and perform control so that information comprising the recharged amount in the second payment mode is displayed on the display in the AOD mode.
	CHANTERAC at [0040] (“FIG. 9 illustrates a diagram of the mobile device 102 having multiple means for validating a payment transaction. In particular, FIG. 9 details the subsystems of the mobile device 102 that can be provided a low current during the wallet mode in order to validate a payment transaction. The mobile device 102 can include a keypad 902 that is displayed on the user interface 106 of the mobile device 102. In some embodiments, the keypad 902 can display numbers, letters, and/or any other characters suitable for entering a validation input.”)
	CHANTERAC does not disclose at 7.1, perform control so that the mobile terminal operates in an always on display (AOD) mode in which specific information is displayed on the display in a state in which power has not been supplied to the display, and perform control so that information comprising the recharged amount in the second payment mode is displayed on the display in the AOD mode.  
	However, LEE discloses the recharged amount:
	LEE at [0181-82] (“When the card management module 31 (see FIG. 4) of the prepaid card wallet application is executed, prepaid cards issued using the prepaid card wallet application 
	LEE does not disclose the remaining elements of claim 7, also not taught by CHANTERAC.  However, CONNELL discloses what CHANTERAC and LEE do not, namely:
7.1	perform control so that the mobile terminal operates in an always on display (AOD) mode in which specific information is displayed on the display in a state in which power has not been supplied to the display, and perform control so that information comprising the recharged amount in the second payment mode is displayed on the display in the AOD mode.
	CONNELL at [0028] (“As noted above in overview, upon determining the resolution of its display screen as well as the ambient light level, a mobile communication device operating in accordance with an embodiment of the disclosed principles dynamically configures a specific geometrical pattern of pixels (such as alternate rows of pixels, etc.) to be skipped, as related to the rendering of the first subset of always on-related content by the low power microcontroller. Additionally, these same criteria can also be used by the device's application processor to render the second subset of always on-related content that is complementary to the first subset of always on-related content.”)
	CHANTERAC discloses the mobile terminal in low power mode, where the display includes a keypad with features necessary for entering a validation input to complete a AOD (always-on-display) mode as the display on a mobile device configured to render “always on-related content by the low power microcontroller.”  In other words, the always-on-display mode, as disclosed by CONNELL occurs in precisely the low power mode that is disclosed by CHANTERAC and the invention of the present application.  The combination of the low power mode of CHANTERAC, as displaying the “always on related content of CONNELL, where that content is the recharged amount, as disclosed by LEE, results in the present invention as a predictable result of the combination of disclosures.  By the rationale above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the always-on-display of CONNELL, with the low battery mode of CHANTERAC and prepaid payment system of LEE, to arrive at the invention of the present application.  Therefore claim 7 is rendered obvious by CHANTERAC in view of LEE and further in view of CONNELL.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUN US 20180375985 A1 [0079] The mobile device 10 may provide a UI including at least one of a credit limit, accumulated billing amounts, the number of uses, and a balance of the extracted card module. Also, when the extracted card module is the cash 
HURLEY US 20150371226 A1 [0006] As another example, an electronic device may include a communication component, an application processor, and a secure element. The application processor may be operative to access an online resource of a bank server, the 
Li US 20190392417 A1 [0104] It should be noted that the first terminal ay first obtain a verification credential and a first terminal certificate before sending the request for obtaining bank card data to the second terminal. The verification credential may include a service credential and an identity credential. For example, the first terminal first obtains 
Li US 20190354980 A1 [0026] An embodiment of this application provides a payment terminal, including a processor and a near field communication NFC module, where the processor is configured to: if detecting that there is valid verification information in a secure storage of the payment terminal, change a cardholder verification method CVM supported by a currently used payment card to "no CVM required", where the payment card is a preset card or a card selected by a user, and the secure storage of the payment terminal is a trusted storage area in a trusted execution environment TEE or a secure storage area in a rich execution environment REE; and the NFC module is configured to notify the settlement terminal that the CVM supported by the payment card is "no CVM 
SUN US 20180375985 A1 [0079] The mobile device 10 may provide a UI including at least one of a credit limit, accumulated billing amounts, the number of uses, and a balance of the extracted card module. Also, when the extracted card module is the cash card module, the mobile device 10 may further provide a UI that recharges the cash card module. In this case, the UI may provide a method of recharging the cash card module. 
CHO US 20180096405 A1 [0088-90] When the electronic device 400 performs mobile payment in a low -battery state, the user may tag or put the electronic device 400 on the external payment device 420 in a non-contact manner. Through the mobile payment attempt, the payment information (for example, the information on the payment means) stored in the electronic device 400 may be transmitted to the external payment device 420. In this case, a minimum amount of power required for the mobile payment is not available in the electronic device 101, so that low -battery state information 440 may be transmitted to the external payment device 420 at the time of the mobile payment attempt. For example, if the low -battery state is recorded in an RFID tag when the electronic device 400 enters the low -battery state and then the electronic device 400 is tagged on the external payment device 420 in a non-contact manner for payment, the low -battery state information recorded in the RFID tag may be transmitted to the external payment device 420. In this case, the external payment device 420 may include an RFID module that may perform short-range communication with the electronic device 400. Accordingly, the external payment device 420 may receive mobile payment-related information from the electronic device 400 through the RFID module, and may receive 
SHIN US 20160364094 A1 [0070] According to another exemplary embodiment, the controller 103 may always display in the display 101 a menu item corresponding to a preferred function at a current time even without receiving a request for displaying the menu item. The controller 103 may automatically execute a function, which has been determined to be the preferred function in a particular timeline, when the relevant timeline is started without separately displaying a GUI. 
Sharma US 20150327071 A1 [0070] In secure element based implementations, a contactless application (e.g., a mobile wallet or payment application for contactless transactions) using a contactless interface 119 to communicate with a contactless reader 123 of an access device 120 would have to be coded for and be executed on a trusted execution environment (e.g., a secure element) in order to gain access to the contactless interface 119. In some embodiments, mobile device 110 may include a mobile operating system (OS) 116 that implements a set of card emulation application programming interfaces (APIs) 117 such as host card emulation (HCE) APIs to allow the mobile application 112 to gain access to the contactless interface 119 without requiring the use of a secure element (not shown). For example, the card emulation APIs 117 may be coded for and be executed from mobile OS 116 of the mobile device 110, and may include 
Sakai US 20080149716 A1 [0055-56] Next, the system judges whether or not a battery residual amount is at a preset threshold or more (Step S36), if it is at the threshold or more, it judges whether or not the lock temporary flag is "1" (Step S38), if the lock temporary flag is "1", the lock temporary flag is set at "0", that is, it is designed so that the contact IC card function is in nonlock temporary release state (Step S40). This is because the noncontact IC card is in lock state again at a time when the power supply is tuned on again after charging the battery is performed when the lock temporary release flag is in "1: noncontact IC card function lock temporary release state". It returns to Step S14 thereafter. Meanwhile, if the battery residual amount becomes less than the threshold, the system performs lock release processing (Step S42) to return to Step S14. The details of the lock release processing are described later. However, explaining them briefly, if the battery residual amount becomes less than the threshold in the lock release processing, the noncontact IC card function is designed to become in lock temporary release state so as to enable the noncontact IC card function to be used temporarily based on states of various flags in order to prevent the noncontact IC card function from being disabled by disabling the noncontact IC card function from releasing the lock of the noncontact IC card function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/J.L.L./Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685